         Case 1:17-cv-00877-MMS Document 72 Filed 10/22/19 Page 1 of 6




               In the United States Court of Federal Claims

                                          No. 17-877 C
                                     Filed: October 22, 2019


COMMON GROUND HEALTHCARE
COOPERATIVE, on behalf of itself and
all others similarly situated



                                                            RULE 54(b)
                                                            JUDGMENT
          v.

THE UNITED STATES


        Pursuant to the court’s Opinion and Order, filed February 15, 2019, granting plaintiff’s
motion for summary judgment and denying defendant’s motion to dismiss; and Order, filed
October 22, 2019, directing the entry of judgment under Rule 54(b), there being no just reason
for delay,

       IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 58, that judgment is
entered for the cost-sharing reduction (CSR) class in the amount of $1,587,108,397.81, with the
CSR class members entitled to the amounts set forth in the attached table. Plaintiff is entitled to
costs.


                                                      Lisa L. Reyes
                                                      Clerk of Court

                                              By:     s/ Debra L. Samler

                                                      Deputy Clerk



NOTE: As to appeal to the United States Court of Appeals for the Federal Circuit, 60 days from
this date, see RCFC 58.1, re number of copies and listing of all plaintiffs. Filing fee is $505.00.
Case 1:17-cv-00877-MMS Document 72 Filed 10/22/19 Page 2 of 6
Case 1:17-cv-00877-MMS Document 72 Filed 10/22/19 Page 3 of 6
Case 1:17-cv-00877-MMS Document 72 Filed 10/22/19 Page 4 of 6
Case 1:17-cv-00877-MMS Document 72 Filed 10/22/19 Page 5 of 6
Case 1:17-cv-00877-MMS Document 72 Filed 10/22/19 Page 6 of 6
